The New York statute making information acquired by the physician in his professional capacity privileged and prohibiting its disclosure unless expressly waived by the patient, is founded on public policy, and its provisions can not be waived oxeept as expressly provided. The prohibition remains in force alter the d'-tth of the patient as well as during his life, and an executor or administrator is not a'personal representative of the patient in such a-sense as to authorize him to waive it,. He reprepresents simply in respect to rights of property. — Insurance Law Journal.